Exhibit 10.2

FIRST AMENDMENT TO CONSULTING AGREEMENT

This First Amendment to Consulting Agreement (“Amendment”) is entered into as of
the 16th day of December, 2010, by JMP Fam Holdings Inc. (“Consultco”) and API
Technologies Corp. (the “Company”) and is acknowledged and agreed to by Jonathan
Pollack, and shall be deemed effective as of September 4, 2010. Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Consulting Agreement.

WITNESSETH:

WHEREAS, Consultco and the Company are parties to a Consulting Agreement dated
as of September 4, 2009 (the “Consulting Agreement”), under which Pollack has
agreed to be bound;

WHEREAS, the Consulting Agreement may be renewed by mutual agreement of the
parties and the parties desire to extend the term of the Consulting Agreement.

NOW, THEREFORE, the parties hereto mutually agree to the following:

1. Extension of Term. The Term of the Agreement is hereby extended to
September 3, 2011, which Term is renewable by mutual agreement of the parties.
The Consultco acknowledges that there will be no additional continuation or
extension of the Term of the Agreement without the written agreement of the
Company.

2. Ratification of Agreement. Except as amended and modified hereby, the
Consulting Agreement shall be and remain unchanged and in full force and effect
in accordance with its terms and is hereby ratified and confirmed hereunder.

3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered will be treated as an original, but
all of which will together constitute one and the same instrument. Any such
counterpart that may be delivered by facsimile transmission or PDF will be
deemed the equivalent of an originally signed counterpart.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

API TECHNOLOGIES CORP. By:  

/s/ Phillip DeZwirek

  Phillip DeZwirek   Chairman and CEO JMP FAM HOLDINGS INC. By:  

/s/ Jonathan Pollack

  Jonathan Pollack, President

/s/ Jonathan Pollack

Jonathan Pollack